Name: Regulation (EEC) No 1728/70 of the Commission of 25 August 1970 fixing the scales of price increases and reductions for raw tobacco
 Type: Regulation
 Subject Matter: plant product;  consumption;  prices
 Date Published: nan

 Avis juridique important|31970R1728Regulation (EEC) No 1728/70 of the Commission of 25 August 1970 fixing the scales of price increases and reductions for raw tobacco Official Journal L 191 , 27/08/1970 P. 0018 - 0022 Finnish special edition: Chapter 3 Volume 3 P. 0084 Danish special edition: Series I Chapter 1970(II) P. 0532 Swedish special edition: Chapter 3 Volume 3 P. 0084 English special edition: Series I Chapter 1970(II) P. 0603 Greek special edition: Chapter 03 Volume 5 P. 0194 Spanish special edition: Chapter 03 Volume 4 P. 0043 Portuguese special edition Chapter 03 Volume 4 P. 0043 REGULATION (EEC) No 1728/70 OF THE COMMISSION of 25 August 1970 fixing the scales of price increases and reductions for raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 727/70 (1) of 21 April 1970 on the common organisation of the market in raw tobacco, and in particular Articles 5 (6) and 6 (10) thereof; Whereas under Articles 2 (3) and 6 (3) of Regulation (EEC) No 727/70 intervention prices for leaf tobacco and baled tobacco are fixed for a reference quality for each variety; Whereas for each variety of tobacco there are different qualities depending in particular on leaf stage, external characteristics, curing and condition ; whereas those qualities fetch higher or lower prices than those fetched by the reference qualities ; whereas Articles 5 (3) and 6 (7) of Regulation (EEC) No 727/70 provide for the fixing of the scale of price increases and reductions enabling intervention prices to be adjusted when products are presented whose quality does not correspond to the reference quality; Whereas Annexes I and II to Commission Regulation (EEC) No 1727/70 (2) of 25 August 1970 on intervention procedure for raw tobacco set out the quality classification of each variety of leaf tobacco and baled tobacco for which an intervention price is fixed; Whereas that classification based on commercial practice and objective criteria makes it possible to establish the scales of price increases and reductions ; Whereas the increases and reductions expressed as index numbers in relation to the reference quality of each variety are fixed in accordance with the prices normally prevailing in Member States; Whereas in line with current commercial practice for the purchase of baled tobacco for which, before the entry into force of the common organisation of the market, a price guarantee was accorded, purchase prices are calculated by means of price increases and reductions which take into account combustibility, flavour, aroma, yield, presentation and condition of the tobacco in question ; whereas that system should be retained while adapting it to the requirements of Community regulations; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Tobacco; HAS ADOPTED THIS REGULATION: Article 1 1. The scale of price increases and reductions mentioned in Article 5 (3) of Regulation (EEC) No 727/70 enabling the intervention price of leaf tobacco to be adjusted shall be as shown in Annex I to this Regulation. 2. The scale of price increases and reductions mentioned in Article 6 (7) of Regulation (EEC) No 727/70 enabling the intervention price of baled tobacco to be adjusted shall be as shown in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (1)OJ No L 94, 28.4.1970, p. 1. (2)OJ No L 191, 27.8.1970, p. 5. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 1970. For the Commission The President Franco M. MALFATTI ANNEX I SCALE OF PRICE INCREASES AND REDUCTIONS FOR LEAF TOBACCO >PIC FILE= "T0002515"> >PIC FILE= "T0002516"> ANNEX II SCALE OF PRICE INCREASES AND REDUCTIONS FOR BALED TOBACCO A. Price increases and reductions by category >PIC FILE= "T0002517"> B. Price increased and reductions by manufacturing qualities Percentage of the derived intervention price, adjusted as appropriate by the index number specified in Annex II - A >PIC FILE= "T0002518">